           Case 1:20-cv-02133-LLS Document 5 Filed 07/10/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MIRIAHM PALOMA,

                                 Plaintiff,

                     -against-                                     20-CV-2133 (LLS)

                                                                 ORDER TO AMEND
NEW YORK CITY DEPARTMENT OF
CORRECTIONS and EASTERLING,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently detained in the Rose M. Singer Center, brings this pro se action under

42 U.S.C. § 1983, alleging that Defendant Easterling, using her flash light every 15 minutes,

violated Plaintiff’s rights by observing her as she walked back and forth to the bathroom. By

order dated June 29, 2020, the Court granted Plaintiff’s request to proceed without prepayment

of fees, that is, in forma pauperis (IFP). 1 For the reasons set forth below, the Court grants

Plaintiff leave to file an amended complaint within sixty days of the date of this order.

                                     STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-02133-LLS Document 5 Filed 07/10/20 Page 2 of 13




(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Miriahm Paloma (“Plaintiff”) brings this action against Defendants the New

York City Department of Correction (DOC) and Correction Officer Easterling (collectively




                                                   2
          Case 1:20-cv-02133-LLS Document 5 Filed 07/10/20 Page 3 of 13




“Defendants”). Plaintiff alleges that in February 2020, Defendants violated her rights through

“unconstitutional observation.” (ECF No. 2 at 4.)

        The following facts are taken from the complaint. On February 13, 2020, Officer

Easterling “sat by dorm window facing [Plaintiff’s bed] for unconstitutional observation.” Id.

Easterling, who “was talking to herself, [and] using her flashlight every 15 minutes,” watched

Plaintiff “walk back and forth to the bathroom.” (Id.) Easterling was not supposed to watch

Plaintiff, who is not on suicide watch. (Id.)

        Plaintiff suffered “trouble sleeping [and] blurred vision.” (Id. at 5.) For relief, Plaintiff

seeks “$122, 525, 018.12 USD” and “order of corrections affects mental hygiene and does not

close arrears.” (Id.)

                                            DISCUSSION

 A.      New York City Department of Correction

        Plaintiff’s claims against the DOC must be dismissed because an agency of the City of

New York is not an entity that can be sued. N.Y. City Charter ch. 17 § 396 (“[A]ll actions and

proceedings for the recovery of penalties for the violation of any law shall be brought in the

name of the city of New York and not in that of any agency, except where otherwise provided by

law.”); Jenkins vs. City of N.Y., 478 F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v. City of

N.Y., 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010) (“[A] plaintiff is generally prohibited from suing

a municipal agency.”). The Court therefore dismisses Plaintiff’s claims against the DOC.

 B.      Conditions-of-Confinement Claim

        The Court construes Plaintiff’s allegations as asserting a conditions-of-confinement

claim. The Due Process Clause of the Fourteenth Amendment, not the Cruel and Unusual

Punishments Clause of the Eighth Amendment, governs a pretrial detainee’s claims of

unconstitutional conditions of confinement. Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979).


                                                   3
          Case 1:20-cv-02133-LLS Document 5 Filed 07/10/20 Page 4 of 13




Under the Fourteenth Amendment, “the proper inquiry is whether those conditions amount to

punishment of the detainee.” Id. at 535. If the conditions are not deemed punitive, then the

plaintiff’s allegations are evaluated under a standard of deliberate indifference. Abreu v. Schriro,

No. 1:14-CV-6418, 2016 WL 3647958, at *4 (S.D.N.Y. July 1, 2016).

              Punitive Conditions

       “If a particular condition or restriction of pretrial detention is reasonably related to a

legitimate governmental objective, it does not, without more, amount to ‘punishment.’” Bell, 441

U.S. at 539. Thus, if a condition is not reasonably related to a legitimate governmental objective

or is “arbitrary or purposeless,” then it “may not constitutionally be inflicted upon detainees.” Id.

       “[W]hen an institutional restriction infringes a specific constitutional guarantee . . . the

practice must be evaluated in the light of the central objective of prison administration,

safeguarding institutional security.” Id. at 547 (citing Jones v. North Carolina Prisoners’ Labor

Union, 433 U.S. 119, 129 (1977)); see e.g. Tafari v. McCarthy, 714 F. Supp. 2d 317, 368

(N.D.N.Y. 2010) (concluding that the correctional facility had a “legitimate penological interest

in protecting both guards and inmates by keeping the lights constantly illuminated,” as guards

conducted rounds every thirty minutes); Bell, 441 U.S. at 559 (“A detention facility is a unique

place fraught with serious security dangers. Smuggling of money, drugs, weapons, and other

contraband is all too common an occurrence.”).

              Deliberate Indifference

       To state a claim of deliberate indifference, the Plaintiff must satisfy two elements: (1) an

“objective” element, which requires a “showing that the challenged conditions were sufficiently

serious to constitute objective deprivations of the right to due process,” and (2) a “subjective” or

“mental element” prong, which requires a “showing that the officer acted with at least deliberate

indifference to the challenged conditions.” Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017).


                                                  4
           Case 1:20-cv-02133-LLS Document 5 Filed 07/10/20 Page 5 of 13




        To meet the first element, the plaintiff “must show that the conditions, either alone or in

combination, pose an unreasonable risk of serious damage to his [or her] health.” Walker v.

Schult, 717 F.3d 119, 125 (2d Cir. 2013) (citing Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).

The deprivations must also be measured by their “severity and duration, not the resulting injury.”

Darnell, 849 F.3d at 32.

        The second element of the deliberate indifference test requires the plaintiff to state facts

“that the [defendant] acted intentionally to impose the alleged condition, or recklessly failed to

act with reasonable care to mitigate that the condition posed to the pretrial detainee even though

the [defendant] knew, or should have known, that the condition posed an excessive risk to health

or safety.” Id. at 35.

        Here, Plaintiff alleges that on one occasion Defendant Easterling sat facing her bed,

“using her flashlight every 15 minutes, watching [Plaintiff],” and that as a result, Plaintiff

suffered “trouble sleeping [and] blurred vision.” (ECF No. 2 at 4, 5.) Plaintiff alleges further that

Defendant was not supposed to be watching Plaintiff and other inmates, who were not on suicide

watch. (Id. at 4.) Although Plaintiff alleges that she was not on suicide watch, it is not clear from

Plaintiff’s allegations that Defendant’s actions were not reasonably related to a legitimate

government objective. It is also unclear whether Defendant knew or should have known that her

actions would pose a serious risk of harm to Plaintiff’s health or safety, and that Defendant

disregarded that risk. Thus, the Court grants Plaintiff leave to amend her complaint.

                                       LEAVE TO AMEND

        Plaintiff is granted leave to amend her complaint to detail her condition-of-confinement

claim. In the statement of claim, Plaintiff must provide a short and plain statement of the relevant

facts supporting each claim against each defendant named in the amended complaint. Plaintiff is




                                                  5
          Case 1:20-cv-02133-LLS Document 5 Filed 07/10/20 Page 6 of 13




also directed to provide the addresses for any named defendants. To the greatest extent possible,

Plaintiff’s amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

her federally protected rights; what facts show that her federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to make a copy of the order to Plaintiff and note service on

the docket.

       Plaintiff is granted leave to file an amended complaint that complies with the standard set

forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 20-CV-2133 (LLS). A Civil Rights Amended

Complaint Form is attached to this order. No summons will be issued at this time. If Plaintiff



                                                 6
          Case 1:20-cv-02133-LLS Document 5 Filed 07/10/20 Page 7 of 13




fails to comply within the time allowed, and she cannot show good cause to excuse such failure,

the complaint will be dismissed for failure to state a claim upon which relief may be granted.

SO ORDERED.

Dated:   July 10, 2020
         New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




                                                7
               Case 1:20-cv-02133-LLS Document 5 Filed 07/10/20 Page 8 of 13




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
             Case 1:20-cv-02133-LLS Document 5 Filed 07/10/20 Page 9 of 13




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 1:20-cv-02133-LLS Document 5 Filed 07/10/20 Page 10 of 13




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:20-cv-02133-LLS Document 5 Filed 07/10/20 Page 11 of 13




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 1:20-cv-02133-LLS Document 5 Filed 07/10/20 Page 12 of 13




INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:20-cv-02133-LLS Document 5 Filed 07/10/20 Page 13 of 13




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
